This opinion is subject to administrative correction before final disposition.




                                Before
                   TANG, LAWRENCE, and RUSSELL,
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Steven K. MITCHELL
             Gunnery Sergeant (E-7), U.S. Marine Corps
                            Appellant

                             No. 201900134

                         Decided: 31 October 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Sentence adjudged 31 January 2019 by a special court-martial
 convened at Marine Corps Air Station Beaufort, South Carolina,
 consisting of a military judge sitting alone. Military Judge: Lieutenant
 Colonel Michael D. Libretto, USMC. Sentence approved by the
 convening authority: confinement for 220 days, reduction to pay grade
 E-1, and a bad-conduct discharge.

 For Appellant: Commander R. Donald Evans, Jr., JAGC, USN.

 For Appellee: Brian K. Keller, Esq.

                        _________________________

       This opinion does not serve as binding precedent, but
            may be cited as persuasive authority under
             NMCCA Rule of Appellate Procedure 30.2.

                        _________________________
                  United States v. Mitchell, No. 201900134


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2